             Case 4:19-cv-02017 Document 1-1 Filed on 06/05/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 45.21.8.223

ISP: AT&T U-verse
Physical Location: Spring, TX



Hit Date UTC            File Hash                                        Title
04/01/2019 22:30:43     9813E1636AC496680E1120A32C18480590EFD2B0         Threeway Strip Poker

07/09/2018 02:29:48     27E955743A676CCB05D14BCFDA8FB51AFB2B2734         The Morning After

05/24/2018 22:22:16     6328B208498C109D6EFC9A77581474694711F92B         Afternoon Rendezvous

05/22/2017 04:36:29     E3B203419FB0600C8FEDA0E9A4EECBB9E77576D8         Want To Fuck My Wife


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
STX283
